Citation Nr: 1013502	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability due to a colectomy to 
remove colon polyps and an incisional hernia repair at a VA 
medical facility in June 2005, including due to the 
postoperative care provided for the subsequent infection and 
non-healing wound.

2.  Entitlement to service connection for a chronic lung 
disorder manifested by shortness of breath. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a chronic heart 
disorder manifested by hardening of the arteries, an 
irregular heart beat, and/or congestive heart failure.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a chronic 
gastrointestinal disorder manifested by chronic diarrhea, a 
ruptured colon, and/or post operative colon polyps.

7.  Entitlement to service connection for a chronic disorder 
manifested by low and/or deformed platelets.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, October 2005, and July 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In June 2009, the 
Veteran and his wife testified at a hearing before the 
undersigned at the RO.  Thereafter, in July 2009, the Veteran 
provided the Board with additional evidence along with a 
waiver of agency of original jurisdiction (AOJ) review of 
that evidence.  See 38 C.F.R. § 20.1304(c) (2009).  
Therefore, the Board may consider this evidence when 
adjudicating the appeal without first remanding it for review 
by the AOJ.  Id.

The claims of service connection for a chronic lung disorder, 
sleep apnea, a chronic heart disorder, hypertension, a 
chronic gastrointestinal disorder, and a chronic disorder 
manifested by low and/or deformed platelets are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible medical 
evidence of record does not show that any disability that 
followed the Veteran's colectomy to remove colon polyps and 
an incisional hernia repair at a VA medical facility in June 
2005, including due to the postoperative care provided for 
the subsequent infection and non-healing wound, was caused by 
the carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or was due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability due to a colectomy to remove 
colon polyps and an incisional hernia repair at a VA medical 
facility in June 2005, including due to the postoperative 
care provided for the subsequent infection and non-healing 
wound, have not been met.  38 U.S.C.A. §§ 1151, 1732, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361, 
3.800 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  
Although elements (1) through (3) are not implicated in a 
section 1151 claim, notice must arguably be given for 
elements (4) and (5). 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in January 
2006, prior to the July 2006 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) by advising the Veteran 
what he needed to substantiate his 1151 claim.  While the 
Veteran was not provided notice of the laws and regulations 
governing the assignment of disability ratings and effective 
dates as also required by the Court in Dingess, supra, the 
Board finds that because, for the reasons explained below, 
the claim is being denied that these issues are moot.  
Additionally, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the above 
letter as well as the rating decision, statement of the case, 
and supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 338 U.S.C.A. § 5103(a) notice where, as here, 
none has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
file all identified and available treatment records 
surrounding the Veteran's June 2005 surgery and its 
residuals.  

In this regard, while the Veteran notified the undersigned at 
his personal hearing that he was in receipt of Social 
Security Administration (SSA) disability benefits and none of 
these records are found in the claims files, the Board finds 
that a remand is not required to request these records 
because in June 2008 the SSA notified VA that these records 
had been destroyed.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  

A VA medical opinion was also obtained in June 2006 which is 
adequate to adjudicate the claim because the examiner 
reviewed the record on appeal and provided opinions based on 
citation to relevant evidence found in the claims files.  See 
38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet 
App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  



The Claim

The Veteran and his representative assert that the claimant 
suffered additional disability due to a colectomy to remove 
colon polyps and an incisional hernia repair at a VA medical 
facility in June 2005, including due to the postoperative 
care provided for the subsequent infection and non-healing 
wound.  It is also requested that the Veteran be afforded the 
benefit of the doubt.

In this regard, because the Veteran's claim for benefits in 
accordance with the provisions of 38 U.S.C.A. § 1151 was 
received by VA in December 2005, controlling laws and 
regulations provide that in order to warrant compensation 
under 38 U.S.C.A. § 1151 he must demonstrate that the VA 
hospital care, medical or surgical treatment, or examination 
in question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing such care, treatment, or examination, or that the 
proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  See also VAOPGCPREC 40-
97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

In this regard, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of 
a case will not defeat a finding of informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Given the above three part test, the Board will first 
consider the negligence question.  In this regard, the Board 
notes that the June 2005 VA examiner, after a review of the 
record on appeal, opined that the June 2005 abdominal surgery 
to remove his tubulovillous adenoma with subsequent chronic 
mesh infection and incomplete wound closure was an 
"unfortunate complication from his surgery [but] there is no 
evidence that VA care . . . showed any lack of proper skill, 
error in judgment, or fault or carelessness or negligence.  
This is an unfortunate complication, but is does not have any 
indications that the VA healthcare provided to the [V]eteran 
was in any way not properly done . . . This event is a 
complication in this [V]eteran that is unfortunate, but not 
due to any faulty care on the part of the VA."  This opinion 
is not contradicted by any other medical opinion of record.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

Similarly, as to the not reasonably foreseeable question, the 
Board notes that the June 2005 VA examiner, after a review of 
the record on appeal opined that "[i]nfection and wound 
opening is a complication of surgery and this certainly would 
have been stated clearly to the [V]eteran during his PARQ 
session prior to the surgery.  In fact, the [V]eteran had a 
similar complication . . . in the early 1990's . . . This 
type of complication cannot be predicted; however, it is a 
known complication. . .  Additionally, this [V]eteran [was] 
at a higher risk for incomplete closure of his incision . . . 
because [of his] diabetes, . . . obesity, as well as prior 
[hernia] surgery."  This opinion is also not contradicted by 
any other medical opinion of record.  See Colvin, supra.  In 
fact, the record includes surgical and anesthesia consents 
signed by the Veteran in connection with his June 2005 
surgery that advised him, among other things, that the 
procedure may cause a tear to the GI tract which may require 
surgical treatment and other rare complications.  Moreover, a 
September 2005 VA treatment record included a similar opinion 
that his wound was slow to heal because of obesity.  

Moreover, the Board does not find the Veteran's, his wife's, 
his family's, his friends', or his representative's personal 
hearing testimony and/or writings to be competent evidence of 
negligence or an event that was not reasonably foreseeable 
because answering these questions requires special medical 
training and therefore they are determinations "medical in 
nature" and not capable of being made by lay persons.  
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.   Furthermore, the Board places greater probative 
value on the VA examiner's opinions regarding negligence and 
what events are not reasonably foreseeable, after a review of 
the record on appeal, than these lay statements and/or 
testimony.  Id.

As to the additional disability question, while a review of 
the record on appeal shows that following the June 2005 
surgery the Veteran had a non-healing wound with mesh showing 
thru from an earlier umbilical hernia repair and a chronic 
low grade infection that required both prolonged post 
operative treatment and two subsequent surgeries in 2006 and 
one in 2008 to remove the infected mesh and to close the 
wound which surgeries have not been effective as of July 
2008, the Board finds that it need not address this question 
because even if we were to concede additional disability, 
without negligence or an event that was not reasonably 
foreseeable, the Veteran cannot prevail on his 38 U.S.C.A. 
§ 1151 claim.  

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of 
record is against the claim.  In reaching the above 
conclusion, the Board also considered the doctrine of 
reasonable doubt.  


38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability due to a colectomy 
to remove colon polyps and an incisional inguinal hernia 
repair at a VA medical facility in June 2005, including due 
to the postoperative care provided for the subsequent 
infection and non-healing wound, is denied.


REMAND

As to the claims of service connection for chronic lung 
disorders, sleep apnea, chronic heart disorders, 
hypertension, chronic gastrointestinal disorders, and a 
chronic disorder manifested by low and/or deformed platelets, 
the Veteran in writings to VA and at his personal hearing 
claimed that all these disorders were caused by his exposure 
to missile propellant, which propellant contained Red Fuming 
Nitric Acid (IRFNA) and/or Aniline as an oxidizer, while 
serving with the 71st Ordnance Group in Fischbach, Germany 
from September 1957 to August 1959.

In this regard, the Veteran's DD 214 lists his occupational 
specialty as Guided Missile Propellant and Explosives 
Specialist as well as documents the fact that he attended the 
Ordnance School with major courses in Ammo Helper as well as 
document that he worked in an ordnance battalion and served 
overseas for over two years.  

The Veteran also provided VA with a September 1958 letter 
from his commanding officer which supports his claim of 
having served with the U.S. Army Ordnance Depot in Fischbach, 
Germany at this time.  Additionally, literature provided by 
the Veteran support his claim that IRFNA is one of the 
oxidizers used in liquid propelled missiles and it is a 
carcinogen.  

Moreover, the Board finds that the Veteran is both competent 
and credible to testify that he was exposed to missile 
oxidizers while on active duty and that he had had a problem 
with shortness of breath, sleep apnea, irregular heart beat, 
and chronic diarrhea since that time because these symptoms 
are observable by a lay person.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

Furthermore, as to the claim for a chronic disorder 
manifested by low and/or deformed platelets, the Board notes 
that in July 2009 one of the Veteran's VA doctors opined that 
this problem, diagnosed as thrombocytopenia (ITP), if it had 
been low since 1973 could possibly be related to his alleged 
in-service Aniline exposure.  See Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

Given the above, the Board finds that a remand is required to 
ascertain whether Aniline was also used as part of the 
missile propellants used in the late 1950's; to obtain 
medical opinions as to the diagnoses for the claimant's 
chronic lung disorders, chronic heart disorders, and chronic 
gastrointestinal disorders; and to obtain a medical opinion 
as to whether his exposure to IRFNA and/or Aniline working on 
missiles in the late 1950's caused his chronic lung 
disorders, sleep apnea, chronic heart disorders, 
hypertension, chronic gastrointestinal disorders, and/or a 
chronic disorder manifested by low and/or deformed platelets 
including ITP.  See 38 U.S.C.A. §§ 5103A(b), (d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the 
Department of Defense or any other 
appropriate agency or source and 
ascertain whether IRFNA and/or Aniline 
were part of the propellants used in 
missiles in the late 1950's and a list of 
the health risks of exposure to IRFNA and 
Aniline.  If this search yields negative 
results, that fact should clearly be 
documented in the claims files and the 
claimant notified in writing.  

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements for the 
Veteran's claims files, including all 
information obtained regarding the health 
risks of exposure to IRFNA and Aniline, 
to be reviewed by an appropriate 
physician.  After a review of the record 
on appeal and after conducting any needed 
research as to the relationship between 
the Veteran's claimed disorders and 
exposure to IRFNA and/or Aniline, the 
examiner should provide answers to the 
following questions.

i.  Does the Veteran have any 
chronic lung disorders manifested by 
shortness of breath and, if so, what 
are the diagnoses?

ii.  Does the Veteran have any 
chronic heart disorders manifested 
by hardening of the arteries, an 
irregular heart beat, and/or 
congestive heart failure and, if so, 
what are the diagnoses?

iii.  Does the Veteran have any 
chronic gastrointestinal disorders 
manifested by chronic diarrhea, a 
ruptured colon, and/or post 
operative colon polyps and, if so, 
what are the diagnoses?

iv.  Does the Veteran have any 
disorders manifested by low and/or 
deformed platelets including ITP 
and, if so, what are the diagnoses?

v.  Is it at least as likely as not 
that any of the Veteran's chronic 
lung disorders, heart disorders, 
gastrointestinal disorders as well 
as low and/or deformed platelet 
disorders, hypertension, and/or 
sleep apnea were caused by his 
active duty including his conceded 
exposure to IRFNA and/or Aniline 
working on missiles in the late 
1950's while on active duty?

Note 1:  In providing answers to the 
above questions, the examiner should 
comment on the July 2009 opinion from the 
Veteran's VA physician regarding the 
origins of his ITP. 

Note 2:  The examiner is also advised 
that the term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claims.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond to the SSOC, the 
appeal should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


